Citation Nr: 1800200	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2008 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that, initially on appeal as well, was the issue of service connection for PTSD.  However, this claim was granted in a May 2013 rating decision during the course of this appeal and, as such, represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2015, the Veteran was scheduled for a hearing with a Veterans Law Judge for which he failed to report.  As the Veteran has not provided good cause for his failure to report, and has not since requested that the hearing be rescheduled, his hearing request is therefore, deemed withdrawn.  See 38 C.F.R. §§ 20.702 (d); 20.704(d) (2017).

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the remaining issues on appeal, further development is required prior to adjudicating the Veteran's claims.

With regard to the Veteran's claim for a heart disability, service treatment records (STRs) show a complaint for "pain around heart."  The Veteran's post-service treatment records are significant for atrial fibrillation, and most recently, the Veteran was hospitalized for chest pains in December 2016.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his heart condition.  In light of the foregoing evidence, and because the record does not contain sufficient competent medical evidence to decide the claim, the Board finds that an examination should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  

Similarly, the Veteran's STRs show a complaint for trouble sleeping, and the Veteran also has a current diagnosis of sleep apnea with insomnia.  The Board notes that the Veteran's sleep difficulties have also been considered as a symptom in his service-connected PTSD.  Therefore, a VA examination is necessary to determine the etiology of the Veteran's sleep disorder.  See McLendon, 20 Vet. App. at 79.  

While STRs are silent as to a skin condition, post-service records show that the Veteran has a history of dermatitis, to include reports of itchy skin.  Additionally, in 2004, the Veteran was seen at a dermatology appointment for a rash on his chest and reported that his rash has been present for many years.  The Board recognizes that the Veteran is competent to report symptoms, and the continuity of them, because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran should be afforded a VA examination to include consideration of the Veteran's lay statements regarding the symptomatology and duration of his skin condition.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA examination for his heart.  The examiner should identify all current heart disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's identified heart conditions, is related to the Veteran's active service, to include due to herbicide exposure.  

3.  Schedule the Veteran for a VA examination for his sleep disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's identified sleep disorder is related to service, to include due to herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed sleep disorder was caused or aggravated by the Veteran's service-connected PTSD.

4.  Schedule the Veteran for a VA examination for his skin condition.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin condition is related to his active duty service, to include due to herbicide exposure.

The examiner is advised that the Veteran is competent to report symptoms, as well as continuity of symptoms following service, and that the Veteran's lay statements should be considered in formulating the requested opinion.

5.  All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




